Citation Nr: 0631755	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  01-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to 
November 1971.

Previously, in June 2000, the Board of Veterans' Appeals 
(Board) granted service connection for PTSD.  The current 
matter comes before the Board on appeal from a June 2000 
rating action of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which 
effectuated the Board's decision.  Specifically, in the June 
2000 rating action, the RO granted service connection for 
PTSD and assigned an initial evaluation of 50 percent, 
effective from June 12, 1997, for this disability.  

Following receipt of notification of the June 2000 rating 
action, the veteran perfected a timely appeal with respect 
to the initial assignment of a 50 percent rating for his 
service-connected PTSD.  During the current appeal, and 
specifically by a July 2001 rating decision, the RO assigned 
an earlier effective date of February 26, 1996 for the award 
of service connection and initial 50 percent disability 
rating for PTSD.  

In April 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
In November 2003, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO 
has complied with all remand instructions to the extent 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in May 2006, the veteran submitted 
additional evidence in support of his claim directly to the 
Board.  In an August 2006 letter, the Board advised the 
veteran of the option of waiving initial RO consideration of 
this evidence, pursuant to 38 C.F.R. § 20.1304 (2006).  
Later that month, the veteran elected to waive his right to 
have his case remanded to the RO for review of the 
additional evidence and asked that the Board proceed with 
consideration of his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Since the award of service connection, the veteran's 
service-connected PTSD has been manifested by complaints of 
flashbacks, nightmares, nervousness, irritability, short 
temper, poor concentration, trouble sleeping, and feelings 
of isolation, which are productive of severe social 
impairment and total occupational impairment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA 
must inform the claimant of the information and evidence he 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that, 
under the notice provisions of the VCAA, a claimant must be 
provided notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable 
decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the notice requirements of section 
5103(a) apply generally to the following five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date.  

In this case, in an April 2004 letter, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for an initial rating in 
excess of 50 percent for PTSD, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
submit or identify any additional information that he felt 
would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial rating decision on the 
veteran's claim and does not specifically satisfy all of the 
notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).  

In that regard, the Board notes that, for the disability at 
issue in this case, the VA has granted service connection 
and assigned an initial disability rating and effective date 
from the day of receipt of the veteran's claim.  Thus, 
Dingess/Hartmann elements (1) - (3), and (5) have been 
granted in full and are not at issue.  The veteran does not 
contend otherwise.  With respect to element (4), degree of 
disability, the Board finds that the veteran received 
adequate notification of the requirements for establishing a 
disability rating in the April 2004 VCAA letter discussed 
above.  Also, in the most recent supplemental statement of 
the case issued in March 2006, VA advised the veteran how VA 
established the disability rating and effective date, as 
required by the Court in Dingess/Hartmann.  VA then 
readjudicated the claim prior to returning the case to the 
Board.  See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).

Finally, and most significantly, in light of the favorable 
decision below awarding an initial 100 percent rating for 
PTSD, any deficiency in VA's VCAA notification obligations 
is harmless error.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, VA has obtained the veteran's service medical 
records, as well as all pertinent post-service clinical 
records specifically identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  
VA also contacted the Social Security Administration (SSA) 
and requested information pertaining to the veteran's 
application for disability benefits.  In July 2005, however, 
SSA unambiguously advised VA that the veteran's claim had 
been denied due to too few work credits and that his file 
had been destroyed.  Based on the response from SSA, the 
Board finds that it is reasonably certain that any relevant 
records from SSA are no longer available and that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002).

The veteran has also been afforded VA medical examinations 
in connection with his claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  The Board finds that the reports of these 
examinations provide the necessary medical opinions as well 
as sufficient reference to the pertinent schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In summary, in light 
of the favorable decision below, the Board finds that no 
further notification or development action is necessary on 
the issue now being decided.  The veteran has not argued 
otherwise.  

Factual Background

The veteran's service medical and personnel records do not 
demonstrate that he served in combat, nor do they show that 
a psychiatric disability was manifest during service.  

In February 1996, the veteran submitted a claim of service 
connection for PTSD.  During the course of his claim, he 
identified several stressors, the most traumatic of which 
was the drowning death of his friend, whom he claimed to 
have seen being pulled from a river.  

Based on service department evidence corroborating the 
veteran's claimed stressor, and in view of medical evidence 
showing a diagnosis of PTSD secondary to Vietnam 
experiences, the Board, in June 2000, granted service 
connection for PTSD.  

In a rating action dated later in June 2000, the RO 
effectuated the Board's decision.  In doing so, the RO 
granted service connection for PTSD and assigned an initial 
50 percent rating for this disability.  As set forth in the 
Introduction portion of this decision, pursuant to a July 
2001 rating action, the award of service connection for PTSD 
and the initial 50 percent disability rating are effective 
from February 26, 1996.  Because the veteran has appealed 
from an initial award, consideration will be given to 
whether a rating greater than 50 percent is warranted for 
any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In pertinent part, VA clinical records show that in June 
1997, the veteran was accepted into a PTSD treatment program 
and thereafter participated in group therapy on a regular 
basis.  He reported symptoms such as nightmares, social 
isolation, and problems with trust and intimacy.  In 
September 1998, he was hospitalized with complaints of 
nightmares.  On admission, he appeared unkempt, but 
exhibited no speech or thought disorder.  He reported ideas 
of persecution, but denied any hallucinations.  His insight 
and judgment were intact.  During the period of 
hospitalization, the veteran reported nightmares, but 
attending nurses reported that the veteran had no trouble 
sleeping.  The diagnosis on discharge was PTSD.  The 
examiner assigned a GAF score of 40 at the time of 
admission, but indicated that such score had improved to 50 
by the time of discharge.  

At a VA psychiatric examination in February 1998, the 
veteran reported that he had been receiving outpatient 
treatment for PTSD since June or July 1997.  He complained 
of recurrent nightmares of Vietnam experiences, difficulty 
getting along with others, and difficulty concentrating.  
The veteran indicated that he had not worked consistently 
since Vietnam because of his inability to concentrate or get 
along with others.  Mental status examination showed that 
the veteran was casually dressed and his speech was clear 
and coherent.  He appeared anxious, but denied 
hallucinations except during flashbacks.  The veteran was 
well oriented and his memory was fair.  The diagnosis was 
PTSD and a GAF score of 45-50 was assigned, which the 
examiner explained was indicative of moderately severe 
symptoms.

According to an August 2000 psychotherapy summary, the 
veteran continued to participate in psychotherapy for 
treatment of PTSD.  His symptoms were noted to include 
anxiety, anger, flashbacks, intrusive thoughts, and sleep 
loss due to hypervigilance and nightmares.  The veteran was 
reportedly unable to hold employment due to anger and an 
inability to form and maintain rewarding relationships.  The 
VA psychologist noted that the veteran had improved enough 
to participate in his daughter's wedding, but that his PTSD 
would require indefinite management.  The VA psychologist 
indicated that it was his opinion that the veteran would be 
unable to hold employment in the foreseeable future.  

In a March 2001 treatment note, the veteran's VA 
psychologist indicated that the veteran had PTSD which 
contributed to industrial and social impairment as he 
experienced anger and anxiety in demand situations and 
interpersonal interactions.  He also indicated that the 
veteran's PTSD was productive of nightmares, sleep loss, and 
fatigue, and a high level of affective arousal.  He 
indicated that the veteran's coping efforts included social 
withdrawal.  

In March 2001, the veteran was examined by a VA psychiatrist 
who noted that mental status examination of the veteran 
showed coherent, relevant speech, with appropriate affect.  
The veteran was oriented and there was no problem with 
memory.  A GAF of 55 was assigned.

In a May 2001 note, the veteran's VA psychologist indicated 
that the veteran had experienced PTSD symptoms which 
included flashbacks, hypervigilance, irritability, distrust 
and apprehension.  He indicated that the veteran's symptoms 
contributed to moderately severe impairment of social and 
occupational functioning and moderately severe impairment in 
daily activities.  He noted that the veteran had experienced 
repeated job conflict with supervisors and coworkers.  As in 
other relationships, he tended to withdraw or respond with 
anger.  After a conflict, he required several days of 
isolation in order to regain emotional control.  The 
psychologist indicated that the veteran was able to maintain 
his personal hygiene and that his cognitive functioning, 
including attention, concentration, comprehension, and 
memory, was fairly intact in a nondemanding environment.  
However, when dealing with job demands or interpersonal 
relationships, his functioning was likely to be seriously 
impaired by emotional arousal.  The VA psychologist 
indicated that the veteran's PTSD was expected to require 
ongoing treatment and that the veteran would remain socially 
impaired to a moderately severe degree and unable to 
maintain competitive gainful employment.  

Subsequent VA clinical records include a July 2001 treatment 
note indicating that the veteran's PTSD was stable.  A GAF 
score of 55 was assigned.  When the veteran was evaluated in 
August 2002, he reported that he was having no major 
problems, such as hallucinations or delusions.  He indicated 
that therapy had helped him cope with his problems better.  
The diagnosis was PTSD, stable, and a GAF of 50 was 
assigned.  Subsequent VA clinical records show continued 
treatment for PTSD, with complaints of symptoms of 
nightmares, flashbacks, anger, and social isolation.  In 
February 2003, the veteran reported that he had good rapport 
with his mother, siblings, and children.  He indicated that 
he felt his symptoms had stabilized.  When he was examined 
in May 2004, he reported more nightmares and flashbacks of 
Vietnam.  Examination showed that the veteran was fairly 
groomed and oriented.  His mood was fair and his affect was 
congruent.  His insight and judgment were intact and he 
denied hallucinations.  The diagnosis was PTSD and the 
examiner assigned a GAF score of 55.  

The veteran underwent VA psychiatric examination in January 
2005.  The examiner indicated that he had reviewed the 
veteran's claims folder in connection with his examination 
of the veteran.  On examination, the veteran reported 
flashbacks, nightmares, nervousness, depression, 
irritability, short temper, poor concentration,  trouble 
sleeping, and feelings of isolation.  He indicated that he 
avoided crowds, noises, war movies, and other activities 
that reminded him of Vietnam.  The veteran indicated that 
had been married to his spouse since 1970 and had three 
grown children.  He indicated that his irritability, short 
temper, and feelings of isolation affected him in his 
dealings with people.  Mental status examination showed that 
the veteran's speech was coherent and relevant.  Mood was 
anxious and depressed.  His affect was constricted and his 
thought processes were intact, although he admitted to 
hearing voices about Vietnam.  After examining the veteran, 
the diagnoses included PTSD, moderate to severe.  The 
examiner assigned a GAF score of 50-60, based on moderate to 
severe impairment in social and industrial adaptability.  
The examiner concluded that the veteran was unable to work 
because of his PTSD symptoms with nightmares, flashbacks, 
irritability, short temper, and feelings of isolation.  

VA clinical records show that in August and November 2005, 
the veteran's PTSD was stable, with some continuing problems 
with nightmares and flashbacks.  The veteran's mood was 
euthymic and stable.  There was no psychomotor agitation or 
retardation.  Thought content was normal and the veteran was 
oriented.  He had adequate judgment and fair insight.  

In May 2006, the veteran was examined by a private 
psychologist.  On examination, he reported nightmares and 
flashbacks and claimed to hear "Vietnamese voices."  He also 
reported that he had difficulty getting along with others 
and preferred to stay by himself.  The examiner noted that 
the veteran was dressed appropriately and that his hygiene 
skills were adequate.  The veteran was oriented and had no 
flight of ideas.  He had comprehension problems, but his 
speech and conversation were normal.  His intelligence was 
below average, but his insight and judgment were 
appropriate.  After examining the veteran, the examiner's 
diagnoses included PTSD.  A GAF of 45 was assigned.  The 
examiner indicated that it was clear that the veteran was a 
candidate for continued disability benefits based on his 
report of PTSD symptoms.  

Law and Regulations

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R.  § 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of  the body to function under the ordinary conditions of 
daily  life including employment.  38 C.F.R. § 4.10 (2006).  
It is  also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2006).  If there is a question as to which evaluation to 
apply to the  veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent,  
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

The veteran's service-connected PTSD has been rated under 
Diagnostic Code 9411.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that Diagnostic Code 9411 is 
most appropriate primarily because it pertains specifically 
to the diagnosed disability -- in the veteran's case, PTSD.  
Given his symptoms, the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  

During the course of this appeal, VA's Rating Schedule was 
amended with regard to evaluating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (now 
codified at 38 C.F.R. § 4.130).  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7- 2003.

Prior to November 7, 1996, the criteria for rating PTSD were 
set forth in the general rating formula for psychoneurotic 
disorders.  According to the appropriate diagnostic code, a 
50 percent rating requires evidence of considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9411 (1996).

A 70 percent rating may be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is found to be severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  Id.  

A 100 percent rating may be assigned when the attitudes of 
all contacts except the most intimate are found to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior will be present, and the 
individual is found to be demonstrably unable to obtain or 
retain employment.  Id.  

A 100 percent evaluation may be assigned under the above 
rating criteria as long as the veteran meets one of three 
listed criteria:  total isolation, gross repudiation of 
reality, or unemployability.  See 38 C.F.R. § 4.21 & § 
4.132, Diagnostic Code 9411 (1996).  See also Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994) & Diorio v. Nicholson, 
20 Vet. App. 193, 198 (2006).  

Pursuant to the old criteria, where the only compensable 
service-connected disability was a mental disorder assigned 
a 70 percent rating, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder was to be assigned a 100 
percent schedular evaluation.  38 C.F.R. § 4.16(c) (1996).  

Effective November 7, 1996, PTSD is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under these revised criteria, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

Also pursuant to the amended rating criteria, a 70 percent 
rating is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

In addition, a 100 percent evaluation is warranted when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of  
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas  
such as work or school, family relations, judgment, 
thinking, or mood (e.g., a depressed man avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up  younger children, is defiant at home, and is 
failing at school).  A GAF score of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is representative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well 
with some meaningful interpersonal relationships.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, VA shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  

Analysis

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's PTSD warrants an initial 100 percent schedular 
rating.  The veteran claims that, as a result of his 
service-connected PTSD, he experiences symptoms such as 
nightmares, flashbacks, and social isolation.  He states 
that he mostly stays by himself, other than to go to the 
store and visit "other Vietnam combat veterans."  See e.g. 
April 2003 Hearing Transcript (T) at pages 3-4.  He also 
claims that his PTSD has essentially prevented him from 
holding substantially gainful employment since Vietnam.  See 
e.g. T. at 3, 7-8.  

Importantly, private and VA examiners have assigned GAF 
scores ranging from 45 to 50 for the veteran's PTSD.  As 
noted, GAF scores in this range represent serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(emphasis added).  

For example, when the veteran was discharged from a VA 
hospital after a period of psychiatric treatment in June 
1997, a GAF score of 50 was assigned.  At a VA psychiatric 
examination in February 1998, a GAF score of 45-50 was 
assigned.  Also, a GAF score of 40 was assigned at the time 
of a September 1998 admission.  Although upon discharge some 
improvement had been shown, the GAF score remained at only 
50.  

Further, when the veteran was evaluated by VA in August 
2002, a GAF of 50 was assigned.  Subsequent evaluations 
completed at February and June 2003 VA outpatient treatment 
sessions both provided a GAF score of 50.  At the most 
recent VA medical examination in January 2005, the examiner 
assigned a GAF score of between 50 and 60.  Upon a one week 
discharge from a VA hospital in February 2006, the veteran 
was assigned a GAF score of 50.  In addition, following a 
private psychological evaluation in May 2006, the examiner 
assigned a GAF score of 45 pursuant to the veteran's need 
for "continued disability benefits based on his report of 
PTSD symptoms, hallucinations, and anxiety."  

Consistent with these GAF scores, several medical 
professionals have concluded that the veteran is unable to 
work due to his PTSD.  For example, in an August 2000 
psychotherapy summary, the veteran's treating psychologist 
indicated that it was his opinion that the veteran would be 
unable to hold employment in the foreseeable future due to 
PTSD.  Similarly, in a May 2001 treatment note, the 
veteran's VA psychologist indicated that the veteran's PTSD 
was expected to require ongoing treatment and that the 
veteran remained unable to maintain competitive gainful 
employment.  At the most recent VA medical examination in 
January 2005, the examiner concluded that the veteran was 
unable to work because of his PTSD symptoms with nightmares, 
flashbacks, irritability, short temper, and feelings of 
isolation.  

The Board acknowledges that the veteran does not meet all of 
the criteria for a 100 percent rating under either the old 
or amended version of Diagnostic Code 9411.  For example, 
there have been no findings of incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, or explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Similarly, there have been no findings of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).

Significantly, however, the medical evidence reflects that 
the veteran is unemployable due to PTSD.  As previously 
discussed in this decision, the Court has held that the 
criteria for a 100 percent rating under the former version 
of Diagnostic Code 9411 are each independent bases for 
granting a 100 percent rating.  In other words, a 100 
percent evaluation may be assigned under the former rating 
criteria as long as the veteran meets one of three listed 
criteria:  total isolation, gross repudiation of reality, or 
unemployability.  See 38 C.F.R. § 4.21 & § 4.132, Diagnostic 
Code 9411 (1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 99 (1994) & Diorio v. Nicholson, 20 Vet. App. 193, 198 
(2006).  

In light of the evidence showing that the veteran is 
unemployable due to PTSD and, affording him the benefit of 
the doubt, the Board concludes that the veteran experiences 
severe psychiatric symptomatology producing total 
occupational impairment.  Therefore, the Board concludes 
that the criteria for an initial 100 percent rating for PTSD 
have been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


